DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant cited a Non Patent Literature which was apparently not included in the submission of the IDS.  Applicant should submit another IDS and explicitly include the NPL cited.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Corretja, et al U. S. Patent Application Publication 2017/0307734 (“Corretja”) in view of Discamps, E., U. S. Patent Application Publication 2010/0283669 (“Discamps”).
Regarding claim 1, Corretja teaches:
A method for tracking targets using an airborne radar, wherein it comprises at least: (Corretja, paragraph 0011, “[0011] One aim of the invention is in particular to surmount the aforementioned drawbacks. For this purpose, one subject of the invention is a method for optimizing the detection of marine targets by an airborne radar; said detection being made for a given mission”; an airborne radar to track maritime targets).
a preliminary step of storing a set of tracking algorithms as a function of types of targets and of environments, (Corretja, paragraph 0040, “[0040] FIG. 2 illustrates possible phases of implementation of a method according to the invention. By virtue of the invention, the radar is capable of evaluating its environment in all its detection domain in order to analyze and deduce therefrom, depending on the characteristics of the mission, the waveform most adapted to this mission, i.e. the optimal waveform. In other words, this waveform is that which ensures the maximum detection performance.”; a radar that has multiple stored waveforms (i.e. tracking algorithms) which can be selected by the system to maximize target detection).
each tracking algorithm being a function of a type of target in a given environment; (Corretja, paragraph 0044, “[0044] In the second phase 22, the radar automatically generates 221 the optimal detection waveform 20 depending on the analysis results (the environmental characteristics) and on the mission, which gives the type of targets 223 to be detected, by choosing all the primary parameters of its waveform and of the electromagnetic radiation”; a radar that chooses an optimal waveform (i.e. tracking algorithm) based on the type of targets 223 to be detected).
a step of detecting signals backscattered by said targets resulting in primary detections being obtained, (Corretja, paragraph 0053-0054, 0070-0079, “[0053] One aim of the analysis waveform is to determine the main characteristics of the sea clutter influencing the choice of the detection waveform. These characteristics are the following: [0054] level of reflectivity of the clutter, obtained by a radiometric analysis; [0070] The method according to the invention uses the principle of a generic waveform calling on a plurality of parameters. The waveform is optimized by optimizing these parameters. … depending on the operational mission and more particularly: [0077] the length of the type of targets that it is sought to detect; [0078] the radar cross section (RCS) of the type of targets that it is sought to detect; [0079] the speed of the type of targets that it is sought to detect;”; a maritime radar that use the sea clutter (i.e. backscattered reflections from waves) as part of the decision matrix; the step also includes using the preferred radar setting for the target length, RCS, and speed).
said tracking algorithms comprise at least one stage of filtering said primary detections and a set of tracking parameters as a function of the type of target and of the environment; (Corretja, paragraph 0093-0102, “[0093] By way of example, if the operational requirement is to detect medium targets up to the radar horizon, then the radar analyses the mission and determines the parameters of the generic waveform. … [0094] the medium targets correspond to horizontal structures, leading to the choice of a horizontal polarization; [0095] the medium targets have an RCS of medium size, allowing frequency agility to be opportunely used, the target responding to one or other frequency; [0096] the pulse width is determined: [0097] so as to allow detection at distance; [0098] depending on the form factors that the transmitter of the radar is able to transmit; [0099] the distance resolution must be about a few tens of metres (corresponding to a medium RCS);”; a tracking algorithm and maritime radar mode optimized to detect a medium target by selecting environment and target characteristics).
Corretja does not explicitly teach:
said detection step being followed, for each detected target: by a step: of characterizing said detected target into types of target on the basis of said primary detections; and
of analysing the environment of said targets in order to determine in which given environment each detected target is located;
a step of adapting the tracking to each detected target, said adapting being completed by selecting the tracking algorithm as a function of the type of target to which said target belongs and of the given environment in which it is located..
Discamps teaches:
said detection step being followed, for each detected target: by a step: of characterizing said detected target into types of target on the basis of said primary detections; and (Discamps, figure 5, paragraph 0075-0079, “[0079] Of course, all the types of schemes comprising all the types of radar modes that are known can be envisaged, for example modes of maritime surveillance, or surveillance of the surrounding airspace, or else modes of meteorological surveillance, etc. [0075] FIG. 5 presents the schematic view of an airborne platform performing an imaging of STRIPMAP type on a band of the area of interest, combined with a plurality of radar modes, according to an exemplary embodiment of the invention. [0077] When the airborne platform 100 occupies the first position 210, the radar can perform a predetection of terrestrial moving objects by employing a technique of WAS GMTI type, on a first area 501 of relatively wide extent,”; that a maritime radar can enter a first mode to survey a wide area and perform an initial analysis regarding area of of interest inside area 501).

    PNG
    media_image1.png
    559
    808
    media_image1.png
    Greyscale

of analysing the environment of said targets in order to determine in which given environment each detected target is located; (Discamps, paragraph 0077, “[0077] When the airborne platform 100 reaches the second position 211, the radar can then perform an image capture of STRIPMAP type, by employing a technique of scan SAR type, of an area 502 within which have been detected suspicious activities of terrestrial moving objects 510 and 511. When the airborne platform 100 reaches the third position 212, and until it reaches the fourth position 213, the radar can for example employ a function of FSS GMTI type, so as to track and/or identify the terrestrial moving objects of interest.”; a radar can employ a radar method of Fast Sector Scan (FSS) GMTI on an area to track and identify moving objects).
a step of adapting the tracking to each detected target, said adapting being completed by selecting the tracking algorithm as a function of the type of target to which said target belongs and of the given environment in which it is located. (Discamps, paragraph 0077, “[0077] When the airborne platform 100 reaches the fourth position 213, the radar can then undertake the realization of an image of very high resolution or of ultra-high resolution of the target of interest 503 which has become a fixed target, for confirmation purposes, by employing a technique of VHR or UHR SPOT type.”; a radar can employ a different mode of target tracking when a target is stopped (fixed) using VHR/UHR SPOT scanning [adapting the tracking to the speed of the targets).
In view of the teachings of Discamps it would have been obvious for a person of ordinary skill in the art to apply the teachings of Discamps to Corretja at the time the application was filed in order to use a multimode radar to use at least two radar modes SAR and GMTI to generate a wide area map and to generate accurate Ground Moving Target Indication (GMTI) location on the SAR image (see paragraph 0009-0013, see paragraph 0079 which states the radar modes can be used in a maritime environment).
Regarding claim 2, Corretja, as modified by Discamps, teaches the method according to Claim 1.
Corretja further teaches wherein said targets are maritime targets. (Corretja, paragraph 0011, “[0011] One aim of the invention is in particular to surmount the aforementioned drawbacks. For this purpose, one subject of the invention is a method for optimizing the detection of marine targets by an airborne radar; said detection being made for a given mission.”; an airborne radar that can be used to detect and track maritime targets).
Regarding claim 3, Corretja, as modified by Discamps, teaches the method according to Claim 1.
Discamps further teaches wherein each tracking algorithm comprises processing for the short-term tracking functions, called “Track Before Detect”, and processing for the long-term tracking functions. (Discamps, paragraph 0075 -0077, “[0075] FIG. 5 presents the schematic view of an airborne platform performing an imaging of STRIPMAP type on a band of the area of interest, combined with a plurality of radar modes, according to an exemplary embodiment of the invention. [0077] When the airborne platform 100 occupies the first position 210, the radar can perform a predetection of terrestrial moving objects by employing a technique of WAS GMTI type, on a first area 501 of relatively wide extent”; a radar that creates a first SAR map, and pre-processes the SAR map to create not only an image, but to identify areas of interest within the SAR region (i.e. performs “Track before Detect”), the radar subsequently tracks the moving or fixed targets of interest using the appropriate radar mode for tracking).
In view of the teachings of Discamps it would have been obvious for a person of ordinary skill in the art to apply the teachings of Discamps to Corretja at the time the application was filed in order to use a multimode radar to use at least two radar modes SAR and GMTI to generate a wide area map and to generate accurate Ground Moving Target Indication (GMTI) location on the SAR image (see paragraph 0009-0013, see paragraph 0079 which states the radar modes can be used in a maritime environment).
Regarding claim 4, Corretja, as modified by Discamps, teaches the method according to Claim 1.
Discamps further teaches wherein said set of tracking algorithms changes during the same surveillance mission of said airborne radar. (Discamps, paragraph 0075 -0077, “[0075] FIG. 5 presents the schematic view of an airborne platform performing an imaging of STRIPMAP type on a band of the area of interest, combined with a plurality of radar modes, according to an exemplary embodiment of the invention. [0077] When the airborne platform 100 occupies the first position 210, the radar can perform a predetection of terrestrial moving objects by employing a technique of WAS GMTI type, on a first area 501 of relatively wide extent. … When the airborne platform 100 reaches the third position 212, and until it reaches the fourth position 213, the radar can for example employ a function of FSS GMTI type, so as to track and/or identify the terrestrial moving objects of interest. … When the airborne platform 100 reaches the fourth position 213, the radar can then undertake the realization of an image of very high resolution or of ultra-high resolution of the target of interest 503 which has become a fixed target, for confirmation purposes, by employing a technique of VHR or UHR SPOT type.”; a radar that creates a first SAR map, and pre-processes the SAR map to create not only an image, but to identify areas of interest within the SAR region (i.e. performs “Track before Detect”), the radar subsequently tracks the moving targets using a mode of FSS GMTI and tracks the fixed targets of interest using the VHR/UHR SPOT radar mode for tracking).
In view of the teachings of Discamps it would have been obvious for a person of ordinary skill in the art to apply the teachings of Discamps to Corretja at the time the application was filed in order to use a multimode radar to use at least two radar modes SAR and GMTI to generate a wide area map and to generate accurate Ground Moving Target Indication (GMTI) location on the SAR image (see paragraph 0009-0013, see paragraph 0079 which states the radar modes can be used in a maritime environment).
Regarding claim 5, Corretja, as modified by Discamps, teaches the method according to Claim 1.
Corretja further teaches wherein each given environment integrates one or more of the following environment element(s): the sea clutter; the sea state; the direction and the force of the wind; the topography; the geographical location; the estimation of the signal-to-noise ratio. (Corretja, paragraph 0053, “[0053] One aim of the analysis waveform is to determine the main characteristics of the sea clutter influencing the choice of the detection waveform. These characteristics are the following:”; that a maritime radar can consider the existing sea clutter state when choosing a radar mode).
Regarding claim 6, Corretja, as modified by Discamps, teaches the method according to Claim 1.
Corretja further teaches wherein each type of target is characterized by one or more of the following parameter(s): the radar cross section; the distance spread; the relative radial speed. (Corretja, paragraph 0069-0085, “[0069] Selection of the Detection Waveform Depending on the Operational Requirements and on Knowledge of the Clutter: [0070] The method according to the invention uses the principle of a generic waveform calling on a plurality of parameters. [0076] depending on the operational mission and more particularly: [0077] the length of the type of targets that it is sought to detect; [0078] the radar cross section (RCS) of the type of targets that it is sought to detect; [0079] the speed of the type of targets that it is sought to detect;”; that a maritime radar can consider the type of target, its RCS, its speed, and its length when considering the appropriate mode to detect and track that target).
Regarding claim 7, Corretja, as modified by Discamps, teaches a radar, wherein it is able to implement the method according to Claim 1..
Corretja further teaches . (Corretja, paragraph 0040, “[0040] By virtue of the invention, the radar is capable of evaluating its environment in all its detection domain in order to analyze and deduce therefrom, depending on the characteristics of the mission, the waveform most adapted to this mission, i.e. the optimal waveform. In other words, this waveform is that which ensures the maximum detection performance.”; a radar that is capable of performing the methods outlined in Corretja’s claimed invention).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648